       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 1 of 24




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Angela Craig and Jenny Winslow Davies,                   Case No. 20-cv-2066 (WMW/TNL)

                             Plaintiffs,
                                                   ORDER GRANTING MOTION TO
        v.                                          INTERVENE AND GRANTING
                                                     PLAINTIFFS’ MOTION FOR
Steve Simon, in his official capacity as            PRELIMINARY INJUNCTION
Minnesota Secretary of State,

                             Defendant,

        and

Tyler Kistner,

        Movant/Intervenor Defendant.


       This lawsuit, commenced after the death of the Legal Marijuana Now Party’s

(LMNP) candidate for Minnesota’s Second Congressional District, involves a challenge to

a Minnesota law that requires postponing the election date for a specific seat if a major

political party candidate for that seat dies within 79 days before the general election. Minn.

Stat. § 204B.13. Before the Court is Movant Tyler Kistner’s motion to intervene and

Plaintiffs’ motion for a preliminary injunction. (Dkts. 14, 24). For the reasons addressed

below, Kistner’s motion to intervene is granted and Plaintiffs’ motion for preliminary

injunction is granted.

                                     BACKGROUND

       Plaintiff Angela Craig is the current United States Representative for Minnesota’s

Second Congressional District and is running for re-election. Plaintiff Jenny Winslow
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 2 of 24




Davies is a voter in Minnesota’s Second Congressional District who has already cast her

ballot for the upcoming November 2020 general election. Early voting in Minnesota began

on September 18, 2020.

       On September 21, 2020, the LMNP candidate for Minnesota’s Second

Congressional District, Adam Weeks, unexpectedly died. Under Minnesota Statutes

Section 204B.13 (Minnesota Nominee Vacancy Statute), if a “major political party”

candidate1 nominated to run in an upcoming election dies after the 79th day before the

general election, the election date for that race is postponed and votes cast in the general

election for that office must not be certified. Minn. Stat. § 204B.13, subdiv. 2(c). The

Minnesota Nominee Vacancy Statute further provides that the Governor of Minnesota must

issue a writ calling for a special election, conducted on the second Tuesday in February of

the year following the year the vacancy in nomination occurred, to fill the seat for which

the nominee vacancy occurred. Minn. Stat. § 204B.13, subdiv. 7.

       On September 24, 2020, in response to Weeks’s death, Defendant Steve Simon, the

Minnesota Secretary of State, issued a public statement that “[e]ligible voters in the Second

Congressional district should continue to vote” and that, although the Second

Congressional District race would still appear on the ballot, under Minnesota law “the votes

in that race will not be counted.”




1
     It is undisputed that the LMNP is a “major political party,” as defined under
Minnesota Statutes Section 200.02, subdiv. 7.



                                             2
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 3 of 24




       On September 28, 2020, Plaintiffs commenced this lawsuit challenging the

Minnesota Nominee Vacancy Statute as preempted by federal law and unconstitutional.

Plaintiffs filed the pending motion for a preliminary injunction on September 29, 2020,

seeking a court order for declaratory and injunctive relief. Specifically, Plaintiffs seek an

order enjoining the Minnesota Secretary of State from (1) enforcing the Minnesota

Nominee Vacancy Statute, (2) refusing to give legal effect to ballots cast in the general

election for Minnesota’s Second Congressional District, and (3) communicating to

Minnesota voters that their ballots cast in the general election for Minnesota’s Second

Congressional District will not be counted.

       On September 30, 2020, Movant Tyler Kistner, the Republican Party of Minnesota’s

candidate for Congress in Minnesota’s Second Congressional District, moved to intervene

in this case as a party defendant.

                                       ANALYSIS

       I.     Motion to Intervene

       The Court must first address Kistner’s motion to intervene as a party defendant so

as to determine whether his arguments in opposition to Plaintiffs’ motion for a preliminary

injunction may be considered. Federal Rule of Civil Procedure 24 governs motions to

intervene and provides two avenues for intervention—intervention of right under Fed. R.

Civ. P. 24(a) and permissive intervention under Fed. R. Civ. P. 24(b). Kistner seeks to

intervene as of right and seeks permissive intervention in the alternative. Fed. R. Civ. P.

24(a), (b). Although no party opposes Kistner’s motion to intervene, the Court evaluates

Kistner’s motion under the applicable legal standards.


                                              3
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 4 of 24




       A.     Standing

       As a threshold matter, the United States Court of Appeals for the Eighth Circuit has

held that “Article III standing is a prerequisite for intervention in a federal lawsuit.” Curry

v. Regents of Univ. of Minn., 167 F.3d 420, 422 (8th Cir. 1999) (internal quotation marks

omitted); see also Mausolf v. Babbitt, 85 F.3d 1295, 1299–1300 (8th Cir. 1996). Article

III of the United States Constitution limits federal jurisdiction to actual cases or

controversies. U.S. Const., art. III, § 2, cl. 1; Lujan v. Defenders of Wildlife, 504 U.S. 555,

560 (1992); Hargis v. Access Capital Funding, LLC, 674 F.3d 783, 790 (8th Cir. 2012).

The standing inquiry requires the litigant to (1) have suffered an injury in fact, (2) establish

a causal connection between the injury and the challenged action, and (3) show that the

injury would be redressed by a favorable decision. See Lujan, 504 U.S. at 560–61; City of

Clarkson Valley v. Mineta, 495 F.3d 567, 569 (8th Cir. 2007).

              1.      Injury in Fact

       An alleged injury must be “concrete, particularized, and either actual or imminent.”

United States v. Metro. St. Louis Sewer Dist., 569 F.3d 829, 834 (8th Cir. 2009) (internal

quotation marks omitted). “The law recognizes economic, non-economic, and indirect

economic injuries, for standing purposes.” Animal Prot. Inst. v. Merriam, 242 F.R.D. 524,

527 (D. Minn. 2006). A prospective intervening defendant may establish an imminent

injury sufficient for the purpose of standing by demonstrating that the remedies sought by

the plaintiff, if granted, would threaten the prospective intervenor’s interests. See South

Dakota v. Ubbelohde, 330 F.3d 1014, 1025 (8th Cir. 2003) (concluding that “[s]uccess by




                                               4
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 5 of 24




[the plaintiff] in the whole litigation would impair the proposed intervenors’ interests,” and

reversing the district court’s denials of the motions to intervene).

       Kistner argues that he has an interest in ensuring that the Minnesota Nominee

Vacancy Statute is enforced, as it would impact his candidacy and campaign for

Minnesota’s Second Congressional District.         Plaintiffs seek to have the Minnesota

Nominee Vacancy Statute enjoined and declared preempted by federal law and

unconstitutional. Such an injunction and declaration would threaten Kistner’s alleged

interests. See id. Moreover, as alleged, this injury is concrete, particularized, and

imminent, because it personally impacts Kistner’s interests with respect to the impending

election. Therefore, Kistner has established an injury in fact.

              2.     Causation

       A proposed intervenor satisfies the traceability requirement if the defendant would

be compelled to cause the alleged injury to the intervenor if the plaintiff prevails. Am. Civil

Liberties Union of Minn. v. Tarek ibn Ziyad Acad., 643 F.3d 1088, 1093 (8th Cir. 2011).

Here, if the Court were to conclude that the Minnesota Nominee Vacancy Statute is either

preempted by federal law or unconstitutional, Minnesota’s Secretary of State would be

compelled to refrain from enforcing the statute, and Kistner would suffer the injuries he

alleges. Therefore, Kistner satisfies the causation requirement of standing.

              3.     Redressability

       An alleged injury that includes the enforcement of certain policies may be

redressable by a judicial determination that the challenged policies are permitted. Id. If

this Court determines that the Minnesota Nominee Vacancy Statute is enforceable, then


                                              5
        CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 6 of 24




Kistner would not suffer the injuries he alleges.             Therefore, Kistner satisfies the

redressability element of standing.

       Because Kistner has demonstrated an injury in fact, causation, and redressability,

Kistner has met his burden of demonstrating that he has Article III standing. See Lujan,

504 U.S. at 560–61; accord Mineta, 495 F.3d at 569.

       B.      Intervention as of Right

       The merits of Kistner’s motion to intervene under Federal Rule of Civil Procedure

24 may be considered because Kistner, as a proposed intervenor, has demonstrated he has

Article III standing. See Curry, 167 F.3d at 422. A court must permit intervention as of

right to a proposed intervenor who: “(1) files a timely motion to intervene; (2) claims an

interest relating to the property or transaction that is the subject of the action; (3) is situated

so that disposing of the action may, as a practical matter, impair or impede the movant’s

ability to protect that interest; and (4) is not adequately represented by the existing parties.”

Nat’l Parks Conservation Ass’n v. U. S. Env’t Prot. Agency, 759 F.3d 969, 975 (8th Cir.

2014) (internal quotation marks omitted).

       When assessing whether a motion to intervene is timely, a district court considers

“(1) the extent the litigation has progressed at the time of the motion to intervene; (2) the

prospective intervenor’s knowledge of the litigation; (3) the reason for the delay in seeking

intervention; and (4) whether the delay in seeking intervention may prejudice the existing

parties.” Tarek ibn Ziyad Acad., 643 F.3d at 1094. Here, Kistner filed his motion to

intervene two days after Plaintiffs filed the complaint. The litigation was at an early stage

when Kistner moved to intervene. Moreover, the approximately 48 hours that elapsed


                                                6
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 7 of 24




between the filing of the complaint and Kistner’s motion to intervene do not constitute a

delay. Therefore, Kistner’s intervention is, unquestionably, timely.

       Kistner claims an interest relating to the subject matter of this litigation as he is a

candidate for Minnesota’s Second Congressional District. The pending motion for a

preliminary injunction asks this Court to determine whether the Minnesota Nominee

Vacancy Statute is preempted by federal law or is unconstitutional. As a nominee in the

election for Minnesota’s Second Congressional District, Kistner has an interest in the

subject matter and the outcome of this litigation.

       The Court’s decision in this matter could impair or impede Kistner’s ability to

protect the interest that he claims in the enforcement of the Minnesota Nominee Vacancy

Statute. The Minnesota Nominee Vacancy Statute dictates that votes will not be certified

in the November general election for Minnesota’s Second Congressional District. Minn.

Stat. § 204B.13, subdiv. 2(c). Given the short period of time between the commencement

of this case and the November general election, resolution of these questions presented

must be expedited because these questions will be moot in less than one month. Kistner

has a limited window of time in which to protect the interest he claims in the enforcement

of the Minnesota Nominee Vacancy Statute and his ability to protect the interest he claims

would be practically impaired if he is not permitted to intervene.

       Finally, as a candidate for Minnesota’s Second Congressional District, Kistner holds

interests in this litigation that may be separate and distinct from the interests of Minnesota’s

Secretary of State. As such, without Kistner’s intervention, his interests are not adequately

represented by the existing defendant.


                                               7
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 8 of 24




       In summary, because Kistner’s intervention as a party defendant in this matter is

proper as an intervention of right under Rule 24(a)(2), Fed. R. Civ. P., Kistner’s motion to

intervene as a party defendant is granted.2

       II.    Motion for Preliminary Injunction

       A district court considers four factors to determine whether preliminary injunctive

relief is warranted: (1) the movant’s likelihood of success on the merits, (2) the threat of

irreparable harm to the movant, (3) the state of balance between the harm to the movant

and the injury that granting an injunction will inflict on other parties to the litigation and

(4) the public interest. Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir.

1981). The purpose of a preliminary injunction is to maintain the status quo. Devose v.

Herrington, 42 F.3d 470, 471 (8th Cir. 1994). The burden rests with the moving party to

establish that injunctive relief should be granted. Watkins Inc. v. Lewis, 346 F.3d 841, 844

(8th Cir. 2003).    And this Court is mindful that preliminary injunctive relief is an

extraordinary remedy that is never awarded as of right. Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7, 24 (2008).

       A.     Likelihood of Success on the Merits

       The first Dataphase factor is the movant’s likelihood of success on the merits.

Dataphase, 640 F.2d at 114.         A party seeking a preliminary injunction need not

demonstrate actual success on the merits, but that party must demonstrate a likelihood of

success. Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531, 546 n.12 (1987). In


2
      In light of Kistner’s status as a party defendant, subsequent references to
“Defendants” in this Order include the Minnesota Secretary of State and Kistner.


                                              8
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 9 of 24




opposing Plaintiffs’ motion for preliminary injunction, Defendants argue that Plaintiffs are

unlikely to succeed on the merits as to either their preemption claim (Count 1) or their

constitutional claim (Count 2).

              1.     Preemption

       In Count 1 of the complaint, Plaintiffs allege that the Minnesota Nominee Vacancy

Statute is preempted by federal law, which requires elections for members of the United

States House of Representatives to be held on the Tuesday after the first Monday in

November in every even-numbered year. 2 U.S.C. § 7. Defendants counter that Minnesota

Statutes Section 204B.13 is consistent with, and does not conflict with, federal law.

       “A fundamental principle of the Constitution is that Congress has the power to

preempt state law.” Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 372 (2000). As

relevant here, “state law is naturally preempted to the extent of any conflict with a federal

statute.” Id. As such, a state law is preempted if “it is impossible for a private party to

comply with both state and federal law” or if the state law “stands as an obstacle to the

accomplishment and execution of the full purposes and objectives of Congress.” Id. at

372–73 (internal quotation marks omitted). For example, regulations pertaining to federal

elections that are “made by Congress are paramount to those made by the State legislature;

and if they conflict therewith, the latter, so far as the conflict extends, ceases to be

operative.” Foster v. Love, 522 U.S. 67, 69 (1997) (internal quotation marks omitted).

       Article I of the United States Constitution provides: “The Times, Places and Manner

of holding Elections for Senators and Representatives, shall be prescribed in each State by

the Legislature thereof; but the Congress may at any time by Law make or alter such


                                             9
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 10 of 24




Regulations, except as to the Places of [choosing] Senators.” U.S. Const. art. I, § 4, cl. 1

(the Elections Clause). “[I]t is well settled that the Elections Clause grants Congress the

power to override state regulations by establishing uniform rules for federal elections,

binding on the States.” Foster, 522 U.S. at 69. As such, although the legislature of each

state may prescribe the time, place, and manner of holding elections for the United States

House of Representatives, the United States Congress is authorized to alter those state laws

through federal legislation. The United States Congress has done precisely that in 2 U.S.C.

§ 7, which unequivocally provides:

              The Tuesday next after the 1st Monday in November, in every
              even numbered year, is established as the day for the election,
              in each of the States and Territories of the United States, of
              Representatives and Delegates to the Congress commencing on
              the 3d day of January next thereafter.

This year, the Tuesday after the first Monday in November is November 3, 2020. Therefore,

federal law requires the general election this year to occur on November 3, 2020.

       The United States Congress also has provided limited exceptions to the foregoing

requirement for general elections, however. These exceptions grant state governments the

authority to regulate federal elections in certain prescribed circumstances. As relevant here,

elections to fill a vacancy may be held at a time other than the date of the general election:

              [T]he time for holding elections in any State, District, or
              Territory for a Representative or Delegate to fill a vacancy,
              whether such vacancy is caused by a failure to elect at the time
              prescribed by law, or by the death, resignation, or incapacity of
              a person elected, may be prescribed by the laws of the several
              States and Territories respectively.

2 U.S.C. § 8(a) (emphasis added) (Federal Vacancies Statute).




                                             10
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 11 of 24




       Under the Minnesota Nominee Vacancy Statute, if a major political party candidate

nominated to run in an upcoming election dies after the 79th day before the general election,

the county and state canvassing boards are prohibited from certifying the vote totals from

the general election for that office. Minn. Stat. § 204B.13, subdiv. 2(c). The office instead

must be filled at a special election. Id. By statute, the special election is to be held on the

second Tuesday in February of the year following the year the vacancy in nomination

occurred. Minn. Stat. § 204B.13 subdiv. 7. As such, the Minnesota Nominee Vacancy

Statute is inconsistent with the congressionally mandated general election date established

in Title 2, United States Code, Section 7. Defendants do not appear to dispute that this

conflict exists.

       Instead, Defendants argue that the Minnesota Nominee Vacancy Statute is not

preempted by federal law because the exception in the Federal Vacancies Statute grants the

State of Minnesota authority to legislate the timing of a special election to fill a vacancy.

The Federal Vacancies Statute describes a “vacancy” as one that is “caused by a failure to

elect at the time prescribed by law, or by the death, resignation, or incapacity of a person

elected.” 2 U.S.C. § 8(a). Absent the existence of such a “vacancy,” Congress has not

granted state governments the authority to establish when to hold an election for the United

States House of Representatives.

       Defendants’ argument relies on the presumption that a “vacancy in a nomination,”

as addressed in the Minnesota Nominee Vacancy Statute, is a “vacancy” for purposes of

the Federal Vacancies Statute. But when considering the text of the Federal Vacancies

Statute as a whole, the term “vacancy” is used exclusively to describe a representative’s


                                              11
      CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 12 of 24




“seat,” the “person elected,” or the state’s “representation” in the United States House of

Representatives. 2 U.S.C. § 8; see also United States v. Morton, 467 U.S. 822, 828 (1984)

(“We do not, however, construe statutory phrases in isolation; we read statutes as a

whole.”). Here, there is neither a vacant “seat” nor a vacancy of “representation” because

Minnesota’s Second Congressional District currently is represented in the United States

House of Representatives by Representative Craig. Therefore, the Federal Vacancies

Statute, 2 U.S.C. § 8, does not save Minnesota Statutes Section 204B.13 from being

preempted by federal law because the Federal Vacancies Statute does not apply to the

present circumstance in which there is no “vacancy,” as that term is used in the statute.

       Defendants argue that “exigent circumstances” prevent holding the election for

Minnesota’s Second Congressional District during the November general election because

the death of Weeks will result in a failure to elect a representative. In support of this

argument, Defendants rely on Busbee v. Smith, 549 F. Supp. 494, 525 (D.D.C. 1982), aff’d,

459 U.S. 1166 (1983). But Busbee is inapposite. In Busbee, the United States District

Court for the District of Columbia held that the State of Georgia’s congressional election

could be scheduled for a date other than the first Tuesday after the first Monday in

November in order to remedy the racially discriminatory effects of the State of Georgia’s

electoral procedure that had been held unlawful under the Voting Rights Act of 1965.

Busbee, 549 F. Supp. at 519–20. In Busbee, had the State of Georgia proceeded with the

congressional election on the November general election date, any result of the general

election would have been necessarily invalid because the method for choosing the

candidates on the ballot for that November general election violated federal law. Busbee,


                                            12
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 13 of 24




549 F. Supp. at 523 (“In cases like this one, however, where it is no longer feasible, due to

either the passage of time or an independent constitutional requirement, to use the old

[voting] procedures, section 5 of the Voting Rights Act might well prohibit the state from

holding its congressional elections on the date specified by 2 U.S.C. § 7.”). Consequently,

Busbee involved a vacancy caused by an anticipated and inevitable “failure to elect” a

representative—a circumstance in which the Federal Vacancies Statute expressly applies.

Id. at 524–25 (quoting 2 U.S.C. § 8).3 Here, the parties do not argue, and the record does

not suggest, that if the election for Minnesota’s Second Congressional District occurs on

November 3, 2020, as mandated by the United States Congress, the results of the general

election would necessarily be invalid as a violation of federal or constitutional law. Busbee,

therefore, does not govern this case because the winner of the November general election

for Minnesota’s Second Congressional District will not have been selected in a manner that

necessarily violates federal law such that there is a “failure to elect” a representative.4

       Relying on Public Citizen, Inc. v. Miller, 813 F. Supp. 821 (N.D. Ga. 1993), aff’d,

992 F.2d 1548 (11th Cir. 1993), Defendants also argue that an exigent circumstance

permits a state to hold an election on a date other than the general election date. But in

Public Citizen, the State of Georgia actually held a general election on the congressionally


3
       The Busbee court also acknowledged that the Federal Vacancies Statute “creates an
exception to [2 U.S.C. § 7]’s absolute rule in a limited class of cases.” Id. at 526 (emphasis
added).
4
       If Weeks were to posthumously win the November 3, 2020 general election, it is
possible that a “failure to elect” will have occurred. But unlike the circumstances in
Busbee, that outcome is not inevitable in this case.



                                              13
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 14 of 24




mandated date in November, pursuant to Title 2, United States Code, Section 7. The

general election resulted in a plurality, such that a “failure to elect” actually resulted.

Public Citizen, 813 F. Supp. at 830. And it was this failure to elect that triggered the

special-election exception under the Federal Vacancies Provision resulting in a runoff

election held by the State of Georgia after the November general election. Here, the State

of Minnesota cannot invent a failure to elect or create an exigent circumstance by refusing

to certify the vote totals for Minnesota’s Second Congressional District. 5 See id. (“A

carefully crafted law that, by its sole design, invents a ‘failure to elect’ cannot be thought

to create an ‘exigent’ circumstance. This would unreasonably contort the word’s definition,

and allow any state to premeditate a complete avoidance of section 7’s dictates . . . .”).

Defendants characterize the failure to elect as arising from Weeks’s death. But the death

of a candidate, without more, does not inevitably result in a failure to elect a representative.6


5
       To be clear, the Court is not suggesting that the Minnesota Nominee Vacancy
Statute was drafted or enacted in bad faith. Rather, the parties’ briefing and arguments
indicate that the Minnesota Nominee Vacancy Statute was drafted in response to the
untimely death of Senator Paul Wellstone, who tragically died in a plane crash
approximately two weeks before the November general election in 2002. Notably,
however, unlike in this case, the death of Senator Wellstone caused a “vacancy” as defined
by the Federal Vacancies Statute because an elected person, as opposed to an unelected
nominee, had died.
6
        Under Minnesota law, the duly elected candidate, who is entitled to receive a
certificate of election for a United States House of Representatives office, is the candidate
who receives the highest number of votes legally cast at the election. See Minn. Stat.
§§ 204C.33, subdiv. 1; 204C.40, subdiv. 1; 209.12. The death of Weeks, without more,
does not prevent this from occurring on November 3, 2020, with respect to the general
election for Minnesota’s Second Congressional District. Rather, the Minnesota Nominee
Vacancy Statute is the direct cause of the “failure to elect” that, according to Defendants,
inevitably will occur. But, as the district court reasoned in Public Citizen, a state cannot
pass a law that “invents a ‘failure to elect’ . . . to create an ‘exigent’ circumstance” so as to


                                               14
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 15 of 24




Rather, any anticipated failure to elect a representative for Minnesota’s Second

Congressional District on November 3, 2020, would be a direct consequence of the

Minnesota Nominee Vacancy Statute. For these reasons, the analysis in Public Citizen also

does not apply in this case.

       Therefore, Plaintiffs have demonstrated a likelihood of success on the merits as to

their claim that federal law preempts the Minnesota Nominee Vacancy Statute.

              2.     Unconstitutional Burden on Plaintiffs’ Rights

       Plaintiffs also allege, in Count 2 of the complaint, that the public statements of the

Minnesota Secretary of State—specifically those asserting that votes cast for candidates

for Minnesota’s Second Congressional District in the November 3, 2020 general election

will not be counted—unconstitutionally burden the rights of voters who have, or otherwise

would, cast their ballots in the general election. Because the Court concludes that Plaintiffs

have demonstrated a likelihood of success on the merits of their claim that the Minnesota

Nominee Vacancy Statute is preempted by federal law, the Court need not address

alternative reasons that this statute may be unenforceable. See O’Brien v. U.S. Dep’t of

Health & Human Servs., 766 F.3d 862, 863 (8th Cir. 2014) (observing that “the doctrine

of constitutional avoidance particularly counsels us not to give unnecessary answers to

constitutional questions” (citing Ashwander v. TVA, 297 U.S. 288, 345–48 (1936))).




alter the federally mandated date on which a general election must be held. 813 F. Supp.
at 830. That is the circumstance presented here.



                                             15
      CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 16 of 24




       B.     Threat of Irreparable Harm

       The second Dataphase factor the Court considers is whether Plaintiffs will suffer

irreparable harm absent a preliminary injunction. Dataphase, 640 F.2d at 114. “Irreparable

harm occurs when a party has no adequate remedy at law, typically because its injuries

cannot be fully compensated through an award of damages.” Gen. Motors Corp. v. Harry

Brown’s, LLC, 563 F.3d 312, 319 (8th Cir. 2009). To establish the need for injunctive

relief because of irreparable harm, the movant “must show that the harm is certain and

great and of such imminence that there is a clear and present need for equitable relief.”

Novus Franchising, Inc. v. Dawson, 725 F.3d 885, 895 (8th Cir. 2013) (internal quotation

marks omitted); see also Chlorine Inst., Inc. v. Soo Line R.R., 792 F.3d 903, 915 (8th Cir.

2015). A mere “possibility of harm” is insufficient. Roudachevski v. All-American Care

Ctrs., Inc., 648 F.3d 701, 706 (8th Cir. 2011). “Issuing a preliminary injunction based only

on a possibility of irreparable harm is inconsistent with [the Supreme Court’s]

characterization of injunctive relief as an extraordinary remedy that may only be awarded

upon a clear showing that the plaintiff is entitled to such relief.” Winter, 555 U.S. at 22

(citing Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)).

       In the absence of a preliminary injunction, Plaintiffs argue, Representative Craig

will suffer irreparable harm. First, Plaintiffs argue that Representative Craig will suffer

irreparable harm because some voters who would otherwise cast their ballots for

Representative Craig in November 2020 will not vote. As a consequence, Representative

Craig might lose their votes, Plaintiffs contend. Also, if the Minnesota Nominee Vacancy

Statute is enforced, Representative Craig will need to limit campaign efforts weeks before


                                            16
          CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 17 of 24




the November general election and subsequently campaign for three additional months.

Davies also will suffer irreparable harm, Plaintiffs argue, because the vote she cast in the

November 3, 2020 general election for Minnesota’s Second Congressional District will not

count. And without a preliminary injunction she will be forced to vote twice, and will be

unrepresented in the United States House of Representative for more than a month.

          While Kistner argues Plaintiffs will not suffer irreparable harm, the Secretary of

State concedes that Plaintiffs will suffer irreparable harm.

          Representative Craig will suffer irreparable harm absent this Court issuing a

preliminary injunction. According to Plaintiffs, Representative Craig will be forced to

conserve campaign resources in anticipation of a potential special election in February,

which will require candidates to campaign—and expend campaign resources—for several

additional months. Although Kistner does not share Representative Craig’s concerns about

campaigning for three additional months, it is undisputed that campaigning is an expensive,

time-consuming and resource-intensive endeavor. And these burdens are enhanced by the

ongoing COVID-19 pandemic. This is a substantial burden at least on Representative

Craig, if not all of the candidates, that cannot be remedied by an award of damages in the

future.

          Absent a preliminary injunction, Davies will also suffer irreparable harm by not

having her vote count such that she is required to vote twice, and by the absence of

uninterrupted congressional representation in the United States House of Representatives.

Courts routinely recognize that restrictions on voting rights constitute irreparable injury.

League of Women Voters of N.C. v. North Carolina, 769 F.3d 224, 247 (4th Cir. 2014)


                                              17
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 18 of 24




(collecting cases). Indeed, “included within the right to [vote], secured by the Constitution,

is the right of qualified voters within a state to cast their ballots and have them counted.”

Reynolds v. Sims, 377 U.S. 533, 555 (1964) (emphasis added) (internal quotation marks

omitted). Here, the Minnesota Nominee Vacancy Statute does more than restrict voting

rights. The statute also decrees that votes for the election in question—including votes that

have already been cast—will not be counted at all. Exclusion of these votes from

consideration in the election undoubtedly restricts or violates the voting rights of those

qualified voters who cast them.         Therefore, the injuries to Davies arising from the

Minnesota Nominee Vacancy Statute are irreparable.

       Plaintiffs, therefore, have demonstrated that they will suffer irreparable harm if a

preliminary injunction is not granted.

       C.      Balance of Harms

       The third Dataphase factor the Court considers is the balance of harms to the parties.

Dataphase, 640 F.2d at 114. This factor also supports an entry of a preliminary injunction.

Here in the United States, the right to vote and to have one’s vote count is a fundamental

right. See Harper v. Va. State Bd. of Elections, 383 U.S. 663, 667 (1966) (discussing the

“franchise of voting” as a “fundamental political right”) (internal quotation marks omitted);

Hunter v. Hamilton Cnty. Bd. of Elections, 635 F.3d 219, 234 (6th Cir. 2011) (concluding

that the “right to vote includes the right to have one’s vote counted on equal terms with

others”) (internal quotation marks omitted); Akizaki v. Fong, 461 P.2d 221, 223 (Haw. 1969)

(“Implicit in [the right to vote] is the right to have one’s vote count . . . .”). If the Minnesota

Nominee Vacancy Statute is enforced, Davies who has already cast her ballot in


                                                18
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 19 of 24




Minnesota’s Second Congressional District race will not have her vote count for that race.

Instead she will be forced to vote twice. Defendants discredit the burden of voting twice.

But the burden of voting twice is significant. And the practical reality of voting during a

global pandemic compounds the burden for voters who wish to vote in person and must

leave their homes in the winter to vote in a crowded polling location. In addition, Davies—

like all residents of Minnesota’s Second Congressional District—will be unrepresented in

the United States House of Representatives for more than a month if a preliminary

injunction is not granted. Moreover, Representative Craig will suffer significant harm

because she will have expended resources and structured her campaign in accordance with

the expectation that her campaign would conclude in November 2020.

       Defendants argue that if this Court grants a preliminary injunction, everyone who

votes for Weeks will not have their votes count. But if this Court does not issue a

preliminary injunction, not a single vote cast in the November general election for

Minnesota’s Second Congressional District will count. By granting the preliminary

injunction, this Court ensures that all properly cast votes in the November general election,

including the votes cast for Weeks, will be counted. Therefore, the balance of harms

weighs strongly in favor of granting a preliminary injunction.

       The Court is mindful that there are competing potential harms to the parties.

Minnesota’s Secretary of State concedes that Plaintiffs will suffer irreparable harm, but

argues that there also would be irreparable harm to the State of Minnesota, to the LMNP

party, and to the voters in Minnesota’s Second Congressional District if this Court grants

Plaintiffs the relief Plaintiffs seek. If Plaintiffs receive the requested relief, Minnesota’s


                                             19
      CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 20 of 24




Secretary of State (1) would be enjoined from enforcing the Minnesota Nominee Vacancy

Statute, (2) would have to remove any notices posted about the Minnesota Nominee

Vacancy Statute, and (3) would have to correct statements suggesting that votes cast in the

November general election for Minnesota’s Second Congressional District will not count.

Indeed, conflicting announcements from Minnesota’s Secretary of State as to the status of

votes cast in the November general election might cause some confusion. But it is also

likely that the September 24, 2020 announcement generated confusion for some voters

because general elections are the norm and special elections are not. And Minnesota’s

Secretary of State issued an announcement on September 24, 2020, that ballots will not be

counted in the November general election for Minnesota’s Second Congressional District,

and Minnesota’s Secretary of State must now clarify that all otherwise proper votes will

count for every single race on the ticket, specifically including the race for Minnesota’s

Second Congressional District. But these countervailing potential harms do not tip the

balance in favor of the Defendants. The balance of harms supports the entry of a

preliminary injunction.

       D.     Public Interest

       Finally, the fourth Dataphase factor this Court considers when determining whether

to issue a preliminary injunction is the public interest. Dataphase, 640 F.2d at 114. “[I]t

is always in the public interest to protect constitutional rights.” Rodgers v. Bryant, 942

F.3d 451, 458 (8th Cir. 2019). Voters have an unparalleled interest in the fair, impartial

administration of elections, free from improper restraints or constrictions on the cherished

right to vote. League of Women Voters of U.S. v. Newby, 838 F.3d 1, 12 (D.C. Cir. 2016)


                                            20
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 21 of 24




(citing Purcell v. Gonzalez, 549 U.S. 1, 4 (2006)). This right to vote is “of the most

fundamental significance under our constitutional structure.” Ill. State Bd. of Elections v.

Socialist Workers Party, 440 U.S. 173, 184 (1979). It logically follows that voters have a

substantial interest in congressional representation that arises from their substantial interest

in the right to vote.    If a preliminary injunction is not granted, two public-interest

consequences will undisputedly occur. First, all votes cast for Minnesota’s Second

Congressional District in November will be discarded. Second, every constituent in

Minnesota’s Second Congressional District will have no representation in the United States

House of Representatives for more than a month. Given the overwhelming importance for

Minnesota’s Second Congressional District voters to be able to vote in the November

general election and to have uninterrupted representation in the United States Congress,

the public interest weighs in favor of granting Plaintiffs’ motion for a preliminary

injunction.7




7
       Defendants argue other public interests are involved. For example, because
Weeks’s name remains on the ballot, if he were to win this election posthumously, he
would not be able to represent those who cast their vote for him. The Minnesota Nominee
Vacancy Statute is one way of increasing voter choice in the event of a candidate’s death.
See Monaghen v. Simon, 888 N.W.2d 324, 331 (Minn. 2016) (explaining that one purpose
of the Minnesota Nominee Vacancy Statute is to preserve the voters’ choice of eligible
candidates for an election). The Minnesota Secretary of State argues that because LMNP
voters cannot vote for the candidate of their choice, LMNP voters might suffer irreparable
harm. But any irreparable harm LMNP voters might suffer is the result of the unexpected
death of their candidate, not the result of a state law that likely is preempted by federal law.
Harm caused by the death of a major political party nominee is materially different from
harm caused by state action. The Court cannot enjoin harm caused by Weeks’s death, but
the Court can enjoin harm caused by likely unenforceable state action.


                                              21
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 22 of 24




       III.   The Purcell Doctrine

       Minnesota’s Secretary of State argues that this Court should abstain under the

Purcell doctrine. See generally Purcell, 549 U.S. at 4. In Purcell, the plaintiffs challenged

the State of Arizona’s voter-identification law and sought a preliminary injunction

enjoining its enforcement. Id. at 2–3. The United States District Court for the District of

Arizona denied plaintiffs’ motion for a preliminary injunction, and the United States Court

of Appeals for the Ninth Circuit issued an interlocutory injunction pending appeal. Id.

Holding that it is “necessary, as a procedural matter, for the Court of Appeals to give

deference to the discretion of the District Court,” the Supreme Court of the United States

concluded that the Ninth Circuit’s failure to do so constituted legal error. Id. at 5. But the

Supreme Court underscored that it expressed “no opinion . . . on the correct disposition,

after full briefing and argument, of the appeals from the District Court’s . . . order or on the

ultimate resolution of these cases.” Id. Purcell establishes that it is improper for a court

of appeals to fail to give deference to a district court’s discretionary ruling on a motion for

preliminary injunction affecting the election process. But, as this Court is considering the

merits of a preliminary injunction in the first instance, Purcell does not require this Court

to abstain from granting Plaintiffs’ motion for a preliminary injunction.

       To be sure, Purcell permits a federal court to abstain from issuing an order that

could affect an impending election when that action could “result in voter confusion and

consequent incentive to remain away from the polls.” Id. at 4–5. And the Supreme Court

“has repeatedly emphasized that lower federal courts should ordinarily not alter the election

rules on the eve of an election.” Republican Nat’l Comm. v. Democratic Nat’l Comm., 140


                                              22
       CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 23 of 24




S. Ct. 1205, 1207 (2020) (involving district court order, issued five days before the

scheduled election, that “fundamentally alter[ed] the nature of the election”). Here, the

preliminary injunction Plaintiffs seek does not fundamentally alter the nature or rules of

the election, create voter confusion, or create an incentive for voters to remain away from

the polls. As consistent with long-established federal law, a preliminary injunction restores

and maintains the status quo that existed until the Minnesota Secretary of State’s

September 24, 2020 announcement following the death of the LMNP candidate.8 As such,

abstention is not warranted in this case.

                                            ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that:

       1.     Movant Tyler Kistner’s motion to intervene as a party defendant, (Dkt. 24),

is GRANTED.

       2.     Plaintiffs’ motion for a preliminary injunction, (Dkt. 14), is GRANTED.

       3.     Defendant Steve Simon, in his official capacity as Minnesota Secretary of

State, is ENJOINED as follows:

              a. Because Plaintiffs are likely to succeed on the merits of their claim that

                  Minnesota Statutes Section 204B.13 is preempted by federal law,


8
       Notably, absentee voting had begun prior to the death of the LMNP’s candidate on
September 21, 2020, and the Minnesota Secretary of State has acknowledged that the
ballots will not be changed prior to the November 3, 2020 general election. The Minnesota
Secretary of State’s September 24, 2020 announcement also observed that “eligible voters
in the Second Congressional district should continue to vote.” This Order is consistent
with that statement.


                                             23
      CASE 0:20-cv-02066-WMW-TNL Doc. 49 Filed 10/09/20 Page 24 of 24




               Minnesota Statutes Section 204B.13 shall not be enforced as to

               Minnesota’s Second Congressional District race in the November 3, 2020

               general election;

            b. The Minnesota Secretary of State shall not refuse to give legal effect to

               the ballots cast in the November 3, 2020 general election for Minnesota’s

               Second Congressional District; and

            c. The Minnesota Secretary of State shall not impede the right of

               Minnesota’s voters to vote in the November 3, 2020 general election for

               Minnesota’s Second Congressional District by communicating to voters

               that their ballots will not be counted.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: October 9, 2020                                   s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge




                                           24
